Citation Nr: 9917742	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether clear and unmistakable error was committed in an 
August 20, 1994 rating decision granting service connection 
for residuals of a cervical spine injury with an assigned 10 
percent disability rating, effective from January 20, 1994. 

2.  Whether clear and unmistakable error was committed in a 
July 11, 1996 rating decision granting a 60 percent 
disability evaluation for residuals of lumbar laminectomy 
including spinal stenosis with an effective date from 
September 7, 1994. 

3.  Entitlement to an increased disability evaluation for 
major depression, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1964 to July 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 20, 1994 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, established service connection for major 
depression and cervical spine injury residuals; assigned 10 
percent evaluations for those disabilities; effectuated the 
awards as of January 20, 1994; and denied an increased 
evaluation for the veteran's service-connected lumbar 
laminectomy residuals with spinal stenosis and fusion of 
L1-5.  In September 1994, the veteran submitted a notice of 
disagreement with that portion of the August 20, 1994 rating 
decision which assigned a 10 percent evaluation for major 
depression.  In December 1994, the RO denied a total rating 
for compensation purposes based on individual 
unemployability.  In January 1995, the local accredited 
representative submitted a notice of disagreement with the 
denial of a total rating for compensation purposes based on 
individual unemployability.  In February 1995, the RO issued 
a statement of the case to the veteran and her accredited 
representative which addressed the veteran's entitlement to 
both an increased evaluation for major depression and a total 
rating for compensation purposes based on individual 
unemployability.  In April 1995, the veteran submitted a 
substantive appeal.  In July 1995, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  On July 11, 1996, the RO increased the evaluation 
for lumbar laminectomy residuals from 40 to 60 percent 
disabling; increased the evaluation for major depression from 
10 to 30 percent; granted a total rating for compensation 
purposes based on individual unemployability; and effectuated 
the awards as of September 7, 1994.  In October 1996, the RO 
denied effective dates prior to September 7, 1994 for the 
awards of a 30 percent evaluation for major depression and a 
total rating for compensation purposes based on individual 
unemployability.  

In February 1997, the RO determined that its August 20, 1994 
rating decision establishing service connection for cervical 
spine injury residuals evaluated as 10 percent disabling 
effective as of January 20, 1994 and its July 11, 1996 rating 
decision awarding a 60 percent evaluation for lumbar 
laminectomy residuals effective as of September 7, 1994 were 
not clearly and unmistakably erroneous.  In March 1997, the 
local accredited representative submitted a notice of 
disagreement with the February 1997 rating decision.  In 
March 1997, the RO issued a statement of the case to the 
veteran and her accredited representative which addressed the 
issues of whether it committed clear and unmistakable error 
in its August 20, 1994 rating decision assigning January 20, 
1994 as the effective date for the award of service 
connection for cervical spine injury residuals evaluated as 
10 percent disabling and whether it committed clear and 
unmistakable error in its July 11, 1996 rating decision 
assigning September 7, 1994 as the effective date for the 
award of a 60 percent evaluation for lumbar laminectomy 
residuals.  In April 1997, the veteran submitted a 
substantive appeal from the February 1997 rating decision.  
In June 1997, the veteran was afforded a hearing before a VA 
hearing officer.  In December 1998, the Board remanded the 
veteran's claims to the RO to afford the veteran a hearing 
before a Member of the Board sitting at the RO.  

In April 1999, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

In a February 1997 written statement, the local accredited 
representative advanced that the RO committed clear and 
unmistakable error in its July 11, 1996 rating decision 
assigning September 7, 1994 as the effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability.  It appears that the RO has not 
had an opportunity to act upon the informal claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board Member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  

Therefore, the issue involving the effective date for the 
award of a total rating for compensation purposes based on 
individual unemployability is referred to the RO for action 
as maybe appropriate.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
she has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  The veteran submitted an informal claim of entitlement to 
service connection for a cervical spine disability on January 
21, 1994.  

2.  On August 20, 1994, the RO granted entitlement to service 
connection for residuals of cervical spine injury, evaluated 
as 10 percent disabling, and effectuated the award as of 
January 20, 1994, which was the correct effective date.  

3.  The RO's August 20, 1994 rating decision was consistent 
with the evidence then of record and in accordance with all 
the applicable law and regulations extant at the time.  


CONCLUSION OF LAW

The RO rating decision of August 20, 1994 awarding service 
connection for residuals of a cervical spine injury with an 
assigned 10 percent disability rating effective from January 
20, 1994, did not involve clear and unmistakable error. 38 
U.S.C.A. §§ 1110, 1131, 5110, 7105 (West 1991); 38 
C.F.R.§§ 3.303, 3.400 (1994); 38 C.F.R.§ 3.105(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-rounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  A 
"well-grounded" claim is one which is not implausible.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991).  
Title 38 of the Code of Federal Regulations (1998) provides, 
in pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(1998).

The Court has determined that "clear and unmistakable error" 
denotes prejudicial error which is patently erroneous on its 
face.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The 
Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, No. 97-347, (U.S. Vet. App. June 9, 1999).  

On August 20, 1994, the RO established service connection for 
cervical spine injury residuals; assigned a 10 percent 
evaluation for that disability, and effectuated the award as 
of January 20, 1994.  The veteran was informed in writing of 
the adverse decision in August 1994.  She did not submit a 
notice of disagreement with the decision.  

The veteran asserts on appeal that the RO committed clear and 
unmistakable error in the August 20, 1994 rating decision by 
failing to assign an effective date prior to January 20, 1994 
for the award of service connection for cervical spine injury 
residuals evaluated as 10 percent disabling.  In August 1994 
and at the present time, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 1991).  Title 
38 of the Code of Federal Regulations (1994) clarifies that 
an award of direct service connection will be effective on 
the day following separation from active military service or 
the date on which entitlement arose if the claim is received 
within one year of separation from service.  Otherwise, the 
effective date shall be the date of receipt of the veteran's 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (1994).  Service 
connection may be granted for chronic disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1994).  
The evidence upon which the RO formulated its August 20, 1994 
rating decision consisted of the veteran's service medical 
records, VA examination and treatment records, and the 
veteran's statements.  The veteran's service medical records 
indicate that she complained of cervical pain.  A September 
1977 written statement from Frank E. Meelhuysen, M.D., 
conveys that a contemporaneous electroneuromyographic study 
revealed mild chronic C6 involvement without denervation.  An 
August 1980 Air Force treatment record states that the 
veteran complained of recurrent cervical spine pain.  A 
November 1982 treatment record notes that the veteran 
complained of muscle spasms in her neck and shoulder.  An 
impression of cervicothoracic muscle spasm was advanced.  

In a January 21, 1994 informal claim for service connection, 
the veteran advanced that service connection was warranted 
for a cervical spine disability as the claimed disorder was 
initially manifested during active service.  The informal 
claim does not have a date stamp or any other indication of 
when it was received by the RO.  At an April 1994 VA 
examination for compensation purposes, the veteran complained 
of chronic neck pain which radiated into the upper 
extremities.  She reported that she had initially injured her 
neck during active service when she was struck by a truck in 
1976.  The VA examiner diagnosed the veteran with cervical 
spine injury residuals.  

In a February 1997 written statement, the local accredited 
representative noted the veteran's inservice cervical spine 
complaints and associated clinical findings.  It was advanced 
that "this is a chronic disability and should have been 
considered service connected by the VA initially."  

At the June 1997 hearing before a VA hearing officer, the 
veteran testified that she had injured her neck during active 
service and subsequently experienced chronic cervical spine 
symptoms.  The local accredited representative asserted that 
the VA erred in failing to establish service connection for 
chronic cervical spine disability in October 1985 when it 
established service connection for her lumbar spine and other 
service-connected disabilities.  At the April 1999 hearing 
before the undersigned Member of the Board, the veteran 
advanced that the award of service connection for cervical 
spine injury residuals should have been effectuated as of the 
date of the 1976 inservice accident which precipitated the 
disability.  

As the veteran's chronic cervical spine injury residuals were 
initially manifested during active service and given that her 
January 21, 1994 informal claim for service connection for 
the claimed disorder was received by the RO approximately 
nine years after service separation, the Board finds that 
January 21, 1994, the date of the veteran's claim, is the 
appropriate effective date for the award of service 
connection.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1994).  In regard to any implied assertion 
that the award of a 10 percent evaluation for cervical spine 
injury residuals should have predated the grant of service 
connection, there is no merit.  Compensation may not be paid 
prior to the date of service connection.  The relevant laws 
and regulations direct that the effective date of an award of 
compensation shall not be earlier that the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a) (West 
1991).  The term "compensation" denotes a monthly payment.  
38 U.S.C.A. § 101 (West 1991).  The relevant authorities 
provide that there shall be no monthly payment prior to the 
application therefor.  Therefore, the Board concludes that 
the August 20, 1994 rating decision was reasonably consistent 
with the evidence of record and not erroneous.  


ORDER

The claim for an earlier effective date based on clear and 
unmistakable error in a rating decision on August 20, 1994 
granting service connection for residuals of a cervical spine 
injury with an assigned 10 percent disability rating 
effective from January 20, 1994, is denied.  


REMAND

The veteran asserts on appeal that the RO committed clear and 
unmistakably error in its July 11, 1996 rating decision by 
failing to assign an effective date prior to September 7, 
1994 for the award of a 60 percent evaluation for lumbar 
laminectomy residuals.  She advances further that her major 
depression is productive of severe impairment which renders 
her unemployable.  In an October 1996 written statement and 
at the June 1997 and April 1999 hearings on appeal, the local 
accredited representative advanced that the RO committed 
clear and unmistakably error in its October 23, 1985 rating 
decision establishing service connection for lumbar 
laminectomy residuals by failing to assign an evaluation in 
excess of 40 percent for that disability.  That issue has not 
been formally adjudicated.  The Board finds that it is 
inextricably intertwined with the issue of whether the RO 
committed clear and unmistakable error in its July 11, 1996 
rating decision assigning an effective date of September 7, 
1994 for the award of a 60 percent evaluation for lumbar 
laminectomy residuals.  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

In November 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  The new regulations and 
schedular criteria are found in 38 C.F.R. §§ 4.125-4.130.  
The Board observes that the veteran's claim for an increased 
evaluation for major depression has not been reviewed by the 
RO under the amended rating schedule.  Accordingly, this case 
is REMANDED for the following action:


1.  The RO should schedule the veteran 
for a VA psychiatric examination 
specifically to determine the current 
severity of her service-connected major 
depression.  All tests and studies deemed 
necessary should be accomplished and the 
findings should be reported in detail.  
The examination report should include a 
full psychiatric diagnostic assessment, 
including a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the significance of the 
current levels of psychological, social 
and occupational functioning which 
support the score.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder. 

2.  The veteran must be given adequate 
notice of the requested examination.  If 
she fails to report for the examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If the examination 
report is not in compliance with the 
above directives, appropriate corrective 
action is to be implemented.  38 C.F.R. 
§ 4.2 (1998); see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Upon completion of the above, the RO 
should review and readjudicate the issues 
on appeal that are subject to this remand 
with consideration of all the evidence of 
record.  In rating the service-connected 
major depression, the RO should consider 
the applicable provisions of 38 C.F.R. 
§§ 4.125-4.130 described above as amended 
and should decide whether either the new 
or the old version of the rating criteria 
is more favorable to the veteran.  If one 
or the other is more favorable, the RO 
should so state and then apply the more 
favorable version of the regulation to 
the veteran's claim.  If the result is 
the same under either criteria, the RO 
should apply the revised criteria.  The 
RO should further decide whether clear 
and unmistakable error was committed in 
the July 11, 1996 rating decision 
assigning September 7, 1994 as the 
effective date for the award of a 60 
percent evaluation for lumbar laminectomy 
residuals including spinal stenosis.    

5.  The RO should then formally 
adjudicate the issue of whether clear and 
unmistakable error was committed in the 
October 23, 1985 rating decision granting 
service connection for residuals of 
lumbar laminectomy, rated then as 40 
percent disabling.  If the decision is 
adverse to the veteran she should be 
advised of her appellate rights, and 
specifically informed that she may add 
the issue to her present appeal by filing 
a substantive appeal within 60 days of 
the issuance of the statement of the 
case, see 38 C.F.R. § 20.302(b) (1998), 
or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.  Any additional 
evidentiary/medical development deemed 
appropriate to the appellate processing 
of the claim should be undertaken.

6.  In adjudicating the veteran's claims, 
the RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

7.  If any claim not presently on appeal 
is denied and no disagreement or 
substantive appeal is filed, it should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed.

8.  While this case is in remand status, 
the veteran may submit additional 
evidence and argument on the appealed 
issues.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky 
v. West, No. 98-2267 (U.S. Vet. App. May 
4, 1999).  The veteran is further advised 
that she should assist the RO in the 
development of her claims, and that 
failure to cooperate or to report for 
examination without good cause may result 
in an adverse decision. See 38 C.F.R. § 
3.655 (1998) and Wood v. Derwinski, 1 
Vet. App. 191, 193 (1991).

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.   



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 


